 1                               UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3   ELVIS WELLS,                                        Case No. 2:19-cv-00522-APG-VCF
 4                         Petitioner,
           v.                                            ORDER
 5
     BRIAN WILLIAMS, et al.,                             (ECF No. 10)
 6
                           Respondents.
 7

 8          Respondents’ third Motion for Enlargement of Time (ECF No. 10) is GRANTED.
 9   Respondents have until October 15, 2019, to answer or otherwise respond to the petition for writ
10   of habeas corpus in this case.
11          Dated: September 13, 2019.
12

13
                                                        ANDREW P. GORDON
14                                                      UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    1
